Citation Nr: 1641691	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case in October 2015 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hypertension, secondary to diabetes mellitus.  For the following reasons, the Board finds that a remand is necessary.

In April 2016, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined it was less likely than not that the Veteran's hypertension was caused by or aggravated by his service-connected diabetes mellitus.  In reaching this conclusion, the examiner inaccurately stated that the Veteran was diagnosed with hypertension after he was diagnosed with diabetes mellitus.  Moreover, the examiner relied heavily on the Veteran's normal creatinine levels in 2007, 2012, and 2015 as evidence that the Veteran did not suffer from diabetic nephropathy.  The examiner, however, failed to explain the link between diabetic nephropathy and hypertension.  Without such an explanation, the Board is unable to assess the examiner's rationale and reasoning for his conclusion.  Thus, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine if it is more likely than not (50 percent probability or greater) that his currently diagnosed hypertension was caused by or aggravated by his service-connected diabetes mellitus.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




